Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 14 and 16 is withdrawn in view of the newly discovered reference(s) to Hsu et al. (US 2014/0361276) and Ko (US 2015/0263079).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2014/0361276) in view of Ko (US 2015/0263079).
Regarding claim 14, Hsu et al. teach a display device (active matrix organic light emitting display (AMOLED); [0002]), comprising: a display panel (AMOLED assembly; [0002]) including a plurality of pixels ([0013]) on a substrate (230; Fig. 4, [0013, 0058]), each of the pixels ([0013]) includes a transistor (switching TFT T1; Fig. 3, [0054]), and wherein the transistor (T1, i.e. PMOS TFT 200 in Fig. 4, [0056, 0058]) includes: a buffer layer (240; Fig. 4, [0062]) on the substrate (230); an active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238; Fig. 4, [0061]) on the buffer layer (240) and including a channel area (242; Fig. 4, [0061]) between a source area (236; Fig. 4, [0061]) and a drain area (238; Fig. 1, [0061]); a gate electrode (250; Fig. 4, [0058]) insulated from the active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238, insulated by 246 and 248; see Fig. 4, [0063]) and overlapping the channel area (242 in a vertical direction; see Fig. 4); and a source electrode (right 258; Fig. 4, [0058]) and a drain electrode (left 258; Fig. 4, [0058]) insulated from the gate electrode (250, insulated by 252; Fig. 4, [0065]) and respectively electrically coupled to the source area (236; see Fig. 4) and the drain area (238; see Fig. 4), wherein: the active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238) is doped with a first conductivity type impurity (p type impurity of 236, 238 and LDD regions; see Fig. 4), the buffer layer (240) is doped with a second conductivity type impurity (n type impurity; [0062]) different than the first conductivity type impurity (p type impurity), and a doping concentration (N+; Fig. 4, [0062]) of the second conductivity type impurity (n type impurity) of the buffer layer (240) is greater than a doping concentration (P- of LDD regions; Fig. 4) of the 
Hsu et al. do not teach wherein each of the pixels includes an electrode, a display layer on the electrode, and a transistor coupled to the electrode,
In the same field of endeavor of display device, Ko teaches wherein each of the pixels ([0006], i.e. Fig. 1, the OLED and its supporting circuit; [0028]) includes an electrode (second storage electrode 132, [0036]), a display layer (126; Fig. 1, [0047]) on (above) the electrode (132), and a transistor (switching TFT; Fig 1, [0028]) coupled (electrically) to the electrode (132; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hsu et al. and Ko and to include the structures of organic light emitting device and the storage capacitor as taught by Ko, because Hsu et al. teach the organic light emitting device and the storage capacitor (Fig. 3, [0054-0055]) but is silent about the structures of the organic light emitting device and the storage capacitor, and Ko teaches the structures of the organic light emitting device and the storage capacitor (Fig. 1 and [0028] of Ko). 
Regarding claim 16, Hsu et al. teach the display device as claimed in claim 14, wherein: the transistor (PMOS TFT 200; Fig. 4, [0066]) is a PMOS transistor ([0066]), and the first conductivity type impurity (p type impurity) is a p-type impurity (p type impurity of 236, 238 and LDD regions; see Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/28/2022